1    Alan D. Smith (WSBA 24964)                                                        HON. WHITMAN L. HOLT
     Bradley A. Cosman (pro hac vice)
2    PERKINS COIE LLP
     1201 Third Avenue
3
     Seattle, WA 98101
4    Telephone: (206) 359-8000
     Facsimile: (206) 359-9000
5    E-mail: ADSmith@perkinscoie.com
              BCosman@perkinscoie.com
6
     Attorneys for Tyson Fresh Meats, Inc.
7

8                                     UNITED STATES BANKRUPTCY COURT

9                                      EASTERN DISTRICT OF WASHINGTON
10   In re:                                                       Chapter 11
11
     EASTERDAY RANCHES, INC., and                                 Lead Case No. 21-00141 WLH11
12   EASTERDAY FARMS                                              Jointly Administered

13                                                                TYSON’S STATEMENT OF POSITION
                       Debtors.                                   REGARDING CASH COLLATERAL
14                                                                MOTIONS
15

16            Tyson Fresh Meats, Inc. (“Tyson”) respectfully submits this statement of position with

17   respect to final approval of cash collateral and the proposed cash collateral Budgets as attached to
18
     the Supplemental Declaration of T. Scott Avila in Support of Debtors’ Omnibus Reply in Support of
19
     Cash Collateral Motions (“Avila Supplemental Declaration”) [Doc 414].
20
              First—notwithstanding anything in the Cash Collateral Motions or supporting documents to
21
     the contrary—Tyson advances may only be used to pay postpetition feed suppliers and other Tyson-
22

23   approved cattle-related expenses that are in accordance with the Ranches Budget (attached as

24   Exhibit A to the Avila Supplemental Declaration) and in accordance with the Court-approved Cattle
25   Term Sheet and Settlement Term Sheet. 1 As noted in the Debtors’ Omnibus Response, the Debtors
26

27
     1
             Capitalized terms not otherwise defined in this statement of position retain the definition given to them in the
28   Debtors’ Omnibus Reply in Support of Cash Collateral Motions (“Debtors’ Omnibus Response”) [Doc 297].



                                                                 1
 21-00141-WLH11             Doc 431        Filed 03/22/21        Entered 03/22/21 21:41:36                Pg 1 of 2
                                                                                                                    151903140.1
1    must hold and reserve any portion of the Tyson advances that is not used to pay for postpetition

2    deliveries of feed and feed-related items pending an analysis of the feed on hand on the petition
3
     date, presumably the feed delivered prepetition by third parties. Failure to use the Tyson advances
4
     for those purposes would violate the terms of the Cattle Term Sheet and the Settlement Term Sheet.
5
             Second, Tyson has serious reservations regarding Farms’ Wheat Plan. Tyson is not
6
     convinced that the Wheat Plan is necessary or appropriate to maximize the value the Debtors
7

8    receive from sale of their real properties. Notwithstanding, Tyson understands the Wheat Plan is to

9    be funded entirely from the Farms Budget and Farms’ cash collateral. If, as it appears, the Wheat
10   Plan relies exclusively on Farms’ cash collateral and not on Ranches’ cash (whether or not it is cash
11
     collateral), Tyson takes no position with respect to the Wheat Plan. However, if any portion of the
12
     Tyson advances or cash collateral from the Ranches’ estate is used to fund the Wheat Plan, Tyson
13
     objects to such use.
14

15           Dated: March 22, 2021.

16                                                Respectfully submitted,

17
                                                          /s/ Alan D. Smith
18                                                Alan D. Smith, WSBA No. 24964
                                                  ADSmith@perkinscoie.com
19
                                                  Bradley A. Cosman (pro hac vice)
20                                                BCosman@perkinscoie.com
                                                  Perkins Coie LLP
21                                                1201 Third Avenue, Suite 4800
                                                  Seattle, WA 98101-3099
22                                                Telephone: 206.359.8000
                                                  Facsimile: 206.359.9000
23
                                                  Attorneys for Tyson Fresh Meats, Inc.
24

25

26

27

28


                                                       2
 21-00141-WLH11         Doc 431     Filed 03/22/21     Entered 03/22/21 21:41:36          Pg 2 of 2
                                                                                                 151903140.1
